DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .






Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 05, 2019, October 09, 2020 and July 12, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.









Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Goethals et al. (US 2018/0329896 A1).
As to claim 1, Goethals discloses a bidirectional translation system comprising a translation relay, the translation relay comprising: 
a first communication part configured to communicate with at least one hearing aid [FIG. 2]; 
a second communication part configured to communicate with a communication terminal [214 on FIG. 3]; 
a microphone configured to acquire speech [324 on FIG. 3]; 
a speaker configured to emit sound [320 on FIG. 3]; and 
a data processor [312 on FIG. 3] configured to create first speech data containing speech acquired by the at least one hearing aid and second speech data containing speech acquired by the microphone, send the first speech data and the second speech data to the communication terminal via the second communication part, receive, from the communication terminal, first translated speech data corresponding to the first speech data and second translated speech data corresponding to the second speech data, and emit a first translated speech contained in the first translated speech data through the speaker and apply the second translated speech data to the at least one hearing aid via the first communication part to emit sound by the at least one hearing aid [paragraphs 0039, 0072-0073 and 0082]. 

As to claim 2, Goethals discloses the bidirectional translation system of claim 1, wherein the data processor is configured to reverse the speech contained in the first speech data and combine the same to the speech acquired by the microphone to create second speech data 211050-0096 / FP19133US containing the combined speech [paragraph 0083].  



As to claim 4, Goethals discloses the bidirectional translation system of claim 2, wherein the bidirectional translation system comprises a hearing aid having a microphone at least partially inserted into a hearing organ of a user and configured to acquire speech or speech vibration, create first speech data containing the acquired speech or speech vibration to apply the same to the translation relay, and receive second or third translated speech data from the translation relay to emit sound [paragraph 0082]. 

As to claim 5, Goethals discloses the bidirectional translation system of claim 1, wherein the data processor is configured to communicate with a wireless microphone device via the first communication part, send third speech data containing speech acquired by the microphone to the communication terminal via the second communication part, receive third translated speech data corresponding to the third speech data from the communication terminal, and apply the third 

As to claim 6, Goethals discloses the bidirectional translation system of claim 5, wherein the bidirectional translation system comprises a communication terminal configured to receive first, second, or third speech data from the translation relay, create first, second, or third translated speech data by directly translating the received first, second, or third speech data or create first, second, or third translation data containing the received first, second, or third speech data and translation language information and send the same to a translation server, and receive first, second, or third translated speech data corresponding to the first, second, or third translation data from the translation server and send the created or received first, second, or third speech data to the translation relay [paragraph 0082].  

As to claim 7, Goethals discloses the bidirectional translation system of claim 5, wherein the bidirectional translation system comprises a hearing aid having a microphone at least partially inserted into a hearing organ of a user and configured to acquire speech or speech vibration, create first speech data containing the acquired speech or speech vibration to apply the same to the translation relay, and receive second or third translated speech data from the translation relay to emit sound [paragraph 0082].  

As to claim 8, Goethals discloses the bidirectional translation system of claim 1, wherein the bidirectional translation system comprises a communication terminal configured to receive first, second, or third speech data from the translation relay, create first, second, or third 

As to claim 9, Goethals discloses the bidirectional translation system of claim 1, wherein the bidirectional translation system comprises a hearing aid having a microphone at least partially inserted into a hearing organ of a user and configured to acquire speech or speech vibration, create first speech data containing the acquired speech or speech vibration to apply the same to the translation relay, and receive second or third translated speech data from the translation relay to emit sound [paragraph 0082].





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539.  The examiner can normally be reached on 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
September 8, 2021